DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/24/2021 has been entered. Claim(s) 1-3, 5-8, 11-19, and 21 is/are pending in the application.
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected plant, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2020.
Claim Interpretation
Classifying is considered to be a step of separation, which divides the granulated powder into two distinct products with different concentrations of impurities and an additional criterion (typically powder size).
A classifier separates coarse from fine powders by allowing fine powders to pass and rejecting coarse particles typically regrinding. A dynamic classifier has an inner rotating cage (a rotary classifier) or similar mechanism to provide centrifugal or impinging classification. (Page 5, [001-003] (Somerlad et al. (“Dynamic classifiers improve pulverizer performance and more”. Power. July 15, 2007.) 
Regarding Claim 1, the claim limitation “wherein the step of classifying is performed without comminuting the second fraction” is interpreted to require that after pulverizing the 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 11-14, 21 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Kaneko et al. (US20020129874A1).
Regarding Claim 1-3, 6-8, 11-12, Kaneko teaches a method of forming a rare earth magnet comprising the steps of providing a magnetic material with inevitable impurities such as H and O at only impurity levels [0050] therefore considered to meet the limitation of “low level of impurity” as inevitable impurities by definition are considered to be minor unavoidable constituents; the alloy is then pulverized into fine and coarser powders [0052] [0059] before being dynamically classified to separate the coarse and fine particles by particle size. [0072] 

Kaneko is silent regarding the amount of impurities in the fine and superfine fractions, however, as applicant admits in Claim 3, the first fraction with the first concentration of impurities is formed by a small/fine particle sizes and the the second fraction with lower impurities is formed by a larger particle size. It is therefore implied that iron fines are susceptible to oxidation or contaminations compared to larger particle size particles because of their large surface area and therefore increased reactivity. Since the prior art performs pulverization and dynamic classification to produce and separate fine and coarser particle fractions in a method identical to the disclosed invention, one of ordinary skill in the art would expect the magnetic particles of the prior art to have an identical level of contamination for the fine and coarse particles under the expectation that products made by identical methods have identical properties. (See MPEP 2112.01(I)). 
Regarding Claim 5, 10, and 21, Kaneko is silent regarding how much impurities of the second fraction were removed during classification, however since claim 5 indicates that the concentration of impurities decreases in the claimed range by See MPEP 2112.01)
Regarding Claim 13, Kaneko teaches the powder is handled under inert gas conditions during pulverization [0071] and classification [0073].
Regarding Claim 14, Kaneko teaches an excipient is added during grinding [0083]. 
Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
	Regarding the Kaneko reference, applicant argues Kaneko fails to describe the step of classifying without comminuating the second fraction. This is because Kaneko teaches the coarse fraction after classification is sent back to regrinding/comminuation. However, this is not convincing as the claim as written requires that the step of classification be performed without comminuation. This is distinct from the Kaneko teaching which teaches comminuation after classification. Classification is merely a step of sorting or dividing streams by particle size. No grinding is taught to occur during the step of dividing as these are different operations where grinding occurs upstream of classifying. Further the teaching of Kaneko relied upon are the two fractions of super fine powders that are blown upwards for separation during classification and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736